Citation Nr: 1549539	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  13-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) benefits based upon recognition as an adult helpless child of a deceased Veteran on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to November 1965.  The Veteran died in December 2001.  The appellant is the adult son of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

The record includes submissions on behalf of the appellant from Disabled American Veterans (DAV).  Notably, however, the appellant has not completed a VA Form 21-22 appointing this veterans service organization (DAV) as his authorized representative of record.  In December 2013, the St. Paul RO notified the appellant that the hearing request (for a Board Videoconference hearing) was forwarded to the Portland VA Regional Office.  The St. Paul RO also notified the appellant that, if he would like to have a service organization or representative assist him with his hearing, he needed to complete the enclosed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  To date, the appellant has not responded to the letter and has not submitted a VA Form 21-22 electing DAV as his representative or any other veterans service organization; therefore, the Board concludes that the appellant remains unrepresented in the instant appeal.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issue on appeal is more accurately stated as listed on the title page of this decision.  To the extent that the RO adjudicated the issue as a claim to reopen entitlement to DIC benefits on the basis of permanent incapacity for self-support, the Board finds that the issue on appeal is a claim of entitlement to DIC benefits on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.

In an October 2009 rating decision, the RO denied the appellant's claim of DIC benefits on the basis that permanent incapacity for self-support prior to the age of 18 was not established.  Pursuant to 38 C.F.R. § 3.156(b) (2015), when new and material evidence is received prior to the expiration of the one-year appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period; as such, reconsideration of the issue is necessary.  New evidence is defined as existing evidence not previously submitted to agency decision makers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

On October 1, 2010, within the one year appellate period of the October 30, 2009 letter notifying the appellant of the denial of DIC benefits, VA received a letter, dated in September 2010, from the appellant's private treating mental health professional, Dr. G.E.  In this letter, Dr. G.E. indicated that the onset of the appellant's psychiatric symptoms began at age 4.  This evidence is both new and material as it raised the possibility that the appellant had a permanent incapacity for self-support prior to reaching the age of 18 years.  As such, the issue on appeal stems directly from the October 2009 rating decision denying entitlement to DIC benefits based upon recognition as an adult helpless child of a deceased Veteran; therefore, the Board need not consider whether new and material evidence has been received to reopen the previously denied claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The appellant submitted a July 2013 Substantive Appeal, VA Form 9, pursuant to a July 2013 Statement of the Case, which addressed the issue of entitlement to DIC benefits based upon recognition as an adult helpless child of a deceased Veteran.  In the Substantive Appeal, the appellant indicated that he did not want a Board hearing; however, in a December 2013 VA Form 21-4138, Statement in Support of Claim, the appellant requested a Videoconference Board hearing.  DAV (who is not the appellant's representative in this case) submitted multiple other requests for a Board hearing on behalf of the appellant.  While these requests may not be considered since DAV is not the properly appointed representative of the appellant, the December 2013 correspondence (via VA Form 21-4138, Statement in Support of Claim), requesting a Videoconference Board hearing, appears to be submitted by the appellant himself. 

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Additionally, pursuant to 38 C.F.R. § 20.704(b) (2015), when a hearing is scheduled, the person requesting it will be notified of its time and place.

In this case, the record does not reflect that the appellant was notified of the time and place of the scheduled Videoconference Board hearing.  In a February 27, 2014 note (located in Virtual VA), ostensibly drafted by a Decision Review Officer (DRO) from the St. Paul RO, the appellant was scheduled for a Videoconference Board hearing on February 27, 2014 at the Portland RO.  The DRO indicated that the hearing office at the Portland RO informed the St. Paul RO that the appellant did not appear for the hearing, and that a letter would be sent to the appellant from the Portland RO notifying the appellant that, since he did not appear for the scheduled hearing, no further action would be taken.  A review of the electronic record, to include on VBMS and Virtual VA, does not reveal any notification letters to the appellant from the Portland RO either notifying him of the scheduled Videoconference Board hearing or notifying him of the failure to appear for the scheduled hearing.

In addition, a letter notifying the appellant that the case was being transferred to the Board was sent to the appellant on August 20, 2015 to the address at [redacted].  The notification letter was returned to VA by the United States Postal Service (USPS) as undeliverable and unable to forward on August 26, 2015.  The notification letter was resent to the appellant on September 2, 2015 to the address at [redacted], and the letter was not returned as undeliverable by the USPS.

As it is unclear whether the appellant received notice of the time and place for the scheduled hearing, in accordance with the appellant's request, the Board finds that the appellant should again be scheduled for a Videoconference Board hearing at the RO.  The RO should ensure that notice of the scheduled hearing is sent to the appellant's current address. 

Accordingly, the case is REMANDED for the following action:

After verification of the appellant's current mailing address, schedule the appellant for a Videoconference Board hearing to be held at the appropriate RO before a Veterans Law Judge of the Board in Washington, DC, to address the issue as listed on the title page of this Remand.  

Send notice of the scheduled hearing to the appellant and representative, if any, a copy of which should be associated with the electronic file.  Notify the appellant that, absent good cause, if he fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing has been withdrawn.  After the hearing is conducted, or in the event the appellant cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




